Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 14 are objected to because of the following informalities:
Claim 5 is missing a period at the end of the claim.
In claim 14, line 2, “securing mechanism” should read “securing mechanisms”.
In claim 14, line 2, “the ten structure” should read “the tent structure”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 16, it is unclear if the plurality of loops introduced in the claims are the same as the plurality of loops introduced in line 3 of each of independent claims 1 and 10, respectively. For examination purposes, it is assumed the plurality of loops of claims 5 and 16 are distinct from the plurality of loops in their respective independent claims. Examiner recommends the language “the base includes a second plurality of loops”.
Claim 9 recites the limitation "the plurality of layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed claim 9 was intended to depend from claim 8, which provides the necessary antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Light (U.S. Patent No. 5,170,521) in view of Steiner (U.S. Patent No. 6,353,946).
Regarding claim 1, Light discloses a multipurpose hammock 20, comprising: a base of interconnected webbing 24 and 26 forming a support structure (Figure 1 and Col. 2, lines 38-58), wherein each corner of the base 24 and 26 includes one of a plurality of loops 22 and 23 (loop formed by 22 shown in Figures 4 and 5) fixing the base to stationary objects 150 when the multipurpose hammock 20 is positioned (Figures 1, 4, and 5). 
Light does not disclose a hammock body attachable to the base, wherein the hammock body includes one or more connectors proximate a longitudinal edge of the hammock body, and wherein the one or more connectors secure at least the longitudinal edges of the hammock body to the base when connected together.
Steiner teaches a hammock body 56 and 58 attachable to the base 29 (Figure 1A-2), wherein the hammock body 56 and 58 includes one or more connectors 56A, C, and E proximate a longitudinal edge of the hammock body 56 and 58, and wherein the one or more connectors 56A, C, E secure at least the longitudinal edges of the hammock body 56 and 58 to the base 29 when connected together (Figure 2 and Col. 7, lines 18-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Light with a hammock body attachable to the base, wherein the hammock body includes one or more connectors proximate a longitudinal edge of the hammock body, and wherein the one or more connectors secure at least the longitudinal edges of the hammock body to the base when connected together, as taught by Steiner, because the hammock body of Steiner allows for the hammock to be optionally used outdoors by providing protections against inclement weather and a dry place for storage in the case of rain (Col. 2, line 50-Col. 3, line 3).
Regarding claim 2, Light, as modified, discloses the subject matter as discussed above with regard to claim 1. Light, as modified, does not disclose wherein each of the plurality of loops are connected to the stationary objects utilizing a strap.
Steiner teaches wherein each of the plurality of loops 24 are connected to the stationary objects utilizing a strap 46 (Figures 1A-B and Col. 11, lines 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Light, as modified, so each of the plurality of loops are connected to the stationary objects utilizing a strap, as taught by Steiner, because the straps of Steiner allow for the hammock to be connected to wider objects, such as a tree, giving the user more options when securing the hammock with the ability to adjust the size of the loop formed by the strap (Col. 6, lines 23-40). Moreover, doing so would merely amount to a simple substitution of one known element (the rings 157 of Light) for another (the straps 46 of Steiner) that would not provide unexpected results, as both the rings of Light and the straps of Steiner are used for the same purposes, securing four corners of a hammock to stationary objects, and both the ring and strap are capable of being secured to a hook, such as the hook 152 of Light. In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, Light, as modified, discloses the subject matter as discussed above with regard to claim 1. Light, as modified, further discloses wherein the hammock body 56 and 58 is a tent 56 and 58 providing an internal space for one or more users (see Steiner, Figures 1A-B and Col. 11, line 51-Col. 12, line 19).
Regarding claim 4, Light, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3. Light, as modified, further discloses wherein the hammock body 56 and 58 is supported by one or more removable supports 50 to form a shape of the tent (see Steiner, Figures 1A and Col. 13, line 65-Col. 14, line 14).
Regarding claim 5, Light, as modified, discloses the subject matter as discussed above with regard to claim 1. Light, as modified, further discloses wherein an outer edge of the base 24 and 26 includes a plurality of loops within the webbing 24 and 26 (see Light, annotated Figure 7, below, where webbing 24 is attached to webbing 26 at stitches 31, and where the layers shown in Figure 7 which are joined at 31 loop around the edge to be secured to itself at stitching 33).

    PNG
    media_image1.png
    272
    722
    media_image1.png
    Greyscale


Regarding claim 6, Light, as modified, discloses the subject matter as discussed above with regard to claim 1. Light, as modified, further discloses wherein the webbing 24 and 26 crisscrosses to form the support structure (see Light, Figure 1), wherein the webbing 24 and 26 is stitched together where the webbing crisscrosses (at 31, see Light, Figures 1 and 7 and Col. 2, lines 45-58).
Regarding claim 7, Light, as modified, discloses the subject matter as discussed above with regard to claim 1. Light, as modified, further discloses wherein one of a plurality of rings 157 is connected to each of the plurality of loops 22 and 23 (loop formed by 22 shown in Light, Figures 4 and 5 and Col. 4, lines 12-32).
Regarding claim 8, Light, as modified, discloses the subject matter as discussed above with regard to claim 1. Light, as modified, further discloses wherein the hammock body 56 and 58 includes a plurality of layers 56 and 58 that are attached together (see Steiner, Figures 1A-B and Col. 7, lines 56-67).
Regarding claim 9, Light, as modified, discloses the subject matter as discussed above with regard to claims 1 and 8. Light, as modified, further discloses wherein the plurality of layers 56 and 58 include any of a padding layer, bug net, rain cover 58, sleeping pad, and insulation layer (see Steiner, Figures 1A-B and Col. 7, lines 56-67).
Regarding claim 10, Light discloses a multipurpose hammock 20, comprising: a base of interconnected webbing 24 and 26 by stitching (at 31) forming a support structure (Figure 1 and Col. 2, lines 38-58 and see Figure 1 7 and Col. 2, lines 45-58).), wherein each corner of the base 24 and 26 includes one of a plurality of loops 22 and 23 (loop formed by 22 shown in Figures 4 and 5) fixing the base to stationary objects 150 when the multipurpose hammock 20 is positioned (Figures 1, 4, and 5).
Light does not disclose a hammock body removably attached to the base, wherein the hammock body includes one or more removable supports for forming a tent structure within the hammock body.
Steiner teaches a hammock body 56 removably attachable to the base 29 (Figure 1A-2), (Figure 2 and Col. 7, lines 18-55), wherein the hammock body 56 includes one or more removable supports 50 for forming a tent structure within the hammock body 56 (see Figures 1A and Col. 13, line 65-Col. 14, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Light with and a hammock body removably attached to the base, wherein the hammock body includes one or more removable supports for forming a tent structure within the hammock body, as taught by Steiner, because the hammock body of Steiner allows for the hammock to be optionally used outdoors by providing protections against inclement weather and a dry place for storage in the case of rain (Col. 2, line 50-Col. 3, line 3).
Regarding claim 14, Light, as modified, discloses the subject matter as discussed above with regard to claim 10. Light, as modified, further discloses wherein the hammock body 56 includes one or more securing mechanisms 56A, C for supporting the hammock body 56 in the tent structure utilizing a string or rope 56A, C (see Steiner, Figure 2 and Col. 7, lines 18-55).
Regarding claim 15, Light, as modified, discloses the subject matter as discussed above with regard to claim 10. Light, as modified, further discloses wherein the webbing 24 and 26 crisscrosses to form the support structure (see Light, Figure 1), wherein the webbing 24 and 26 is stitched together where the webbing crisscrosses (at 31, see Light, Figures 1 and 7 and Col. 2, lines 45-58).
Regarding claim 16, Light, as modified, discloses the subject matter as discussed above with regard to claim 10. Light, as modified, further discloses wherein a periphery of the base 24 and 26 includes a plurality of loops within the webbing 24 and 26 (see Light, annotated Figure 7, above, where webbing 24 is attached to webbing 26 at stitches 31, and where the layers shown in Figure 7 which are joined at 31 loop around the edge to be secured to itself at stitching 33).
Regarding claim 17, Light, as modified, discloses the subject matter as discussed above with regard to claim 10. Light, as modified, further discloses each of the plurality of loops 22 and 23 includes a ring 157 (loop formed by 22 shown in Light, Figures 4 and 5 and Col. 4, lines 12-32).
Regarding claim 18, Light, as modified, discloses the subject matter as discussed above with regard to claim 10. Light, as modified, further discloses wherein the hammock body 56 includes one or more zipper openings 56G for entering and exiting the tent structure 56 (see Steiner, Figure 1 and Col. 7, lines 18-55).
Regarding claim 20, Light, as modified, discloses the subject matter as discussed above with regard to claim 10. Light, as modified, further discloses wherein edges of the hammock body 56 and corners of the hammock body 46 are reinforced with additional stitching and material 56B, 56D, and 56F (see Steiner, Figure 2 and Col. 11, line 51-Col. 12, line 19).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Light in view of Steiner and further in view of Paya (U.S. Publication No. 2016/0242539) and Batchelder (U.S. Publication No. 2003/0028962).
Regarding claim 11, Light, as modified, discloses the subject matter as discussed above with regard to claim 10. Light, as modified, does not disclose wherein the hammock body is formed from ripstop nylon, and wherein the webbing is formed from nylon straps.
Paya teaches wherein the webbing 8 is formed from nylon straps (Figure 2 and paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Light, as modified, so the webbing is formed from nylon straps, as taught by Paya, because doing so would merely amount to a simple substitution of one material (the material of the straps of Light) for another (the nylon of the straps of Paya) that would not provide unexpected results, as the straps 24 and 26 of Light and the straps 8 of Paya are provided for the same purpose of forming the base of a hammock, and thus both straps provide the necessary strength to support a user thereupon (see Paya, Figure 5 and paragraph 3). In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Batchelder teaches wherein the hammock body 10 is formed from ripstop nylon (paragraph 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Light, as modified, so the hammock body is formed from ripstop nylon, as taught by Batchelder, because doing so would merely amount to a simple substitution of one material (the material of the body of Steiner) for another (the ripstop nylon of Batchelder) that would not provide unexpected results, as the body 56 of Steiner and the body 10 of Batchelder are provided for the same purpose of forming the base of a hammock, and thus both materials provide the necessary strength to support a user thereupon. Moreover, Batchelder notes that ripstop nylon is a strong and durable material proper for use in a hammock (see Batchelder, paragraph 0036), and ripstop nylon is generally known in the art to resist tearing. In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Light in view of Steiner and further in view of Frazer et al. (U.S. Publication No. 2016/0213131), hereinafter referred to as Frazer.
Regarding claim 12, Light, as modified, discloses the subject matter as discussed above with regard to claim 10. Light, as modified, further discloses wherein a liner 58 is attachable to the hammock body 56 (see Steiner, Figure 1B and Col. 7, lines 56-67). Light, as modified, does not disclose wherein a plurality of liners are attachable to the hammock body.
Frazer teaches a liner 108 is attachable to the hammock body 103 (Figure 2 and paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Light, as modified, with an additional liner attachable to the hammock body, so as to provide a plurality of liners, as taught by Frazer (where Steiner teaches liner 58, as discussed above), because the liner 108 of Frazer is a pad which provides additional support for a user resting in a hammock and additionally provides insulation, allowing a hammock to be used in a wider range of climates (paragraph 0031).
Regarding claim 13, Light, as modified, discloses the subject matter as discussed above with regard to claim 10. Light, as modified, does not disclose wherein the hammock body includes a padded bottom support.
Frazer teaches the hammock body 103 includes a padded bottom support 108 (Figure 2 and paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Light, as modified, the hammock body includes a padded bottom support, as taught by Frazer, because the pad of Frazer provides additional support for a user resting in a hammock and additionally provides insulation, allowing a hammock to be used in a wider range of climates (paragraph 0031).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Light in view of Steiner and further in view of Southmayd (U.S. Patent No. 879,335).
Regarding claim 19, Light, as modified, discloses the subject matter as discussed above with regard to claim 10. Light, as modified, further discloses wherein the hammock body 56 includes or more connectors 56A, C, and E proximate a longitudinal edge of the hammock body 56 (see Steiner, Figure 2), the one or more connectors 56A, C, E  secure at least the longitudinal edge of the hammock body 56 to the base 20 when connected together (see Steiner, Figure 2 and Col. 7, lines 18-55), wherein the webbing 24 and 26 crisscrosses in a grid to form the support structure (see Light, Figure 1 and Col. 2, lines 45-58). 
Light, as modified, does not disclose wherein the webbing is interleaved.
Southmayd teaches wherein the webbing 7 and 8 is interleaved (Figure 1 and Page 1, lines 46-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Light, as modified, so the webbing is interleaved, as taught by Southmayd, because a woven webbing, much in the same manner as a woven fabric, will stretch more in certain directions (i.e. along the bias) allowing a user lying suspended in the webbing to a assume a comfortable position within the webbing (Page 1, lines 46-70).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson (U.S. Patent No. 8,161,991)
Cohen (U.S. Patent No. 4,320,542)
Berry et al. (UK Publication No. GB 2401055 A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673